Citation Nr: 1229049	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  07-16 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a heart disorder with a pacemaker, claimed as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Nashville RO. 

In May 2008, a local hearing was held with a Decision Review Office and, in May 2010, a Central Office hearing was held before the undersigned.  Transcripts of these hearings are associated with the claims file. 

At the hearing, the Veteran was granted a 60-day abeyance period for submission of private medical evidence.  In July 2010, the Board received a medical opinion from the Veteran's private physician and a statement that waived initial RO consideration. 

In February 2011, the Board remanded this matter to address due process concerns.  This matter is now returned to the Board for further consideration.  

The Board also notes that during the pendency of the appeal, a March 2012 rating decision (in the electronic record) denied service connection for ischemic heart disease as a presumptive disease under Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989).  The RO denied service connection because there was no evidence of a current diagnosis of ischemic heart disease.  The Veteran did not file a notice of disagreement with that decision.  The Board finds that the Veteran's secondary service connection for heart disease is still on appeal as listed on the title page since he has other diagnosed heart conditions, to include premature atrial tachycardia, pacemaker, and mitral valve prolapse.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was wheel vehicle maintenance.  His service personnel records also show he was a wrecker crewman and that he served in Vietnam from January 1968 to January 1969 with the 19th Lt. Maintenance Co.

In pertinent part, the Veteran provided details of a stressor that involved the accidental shooting of another American soldier.  He indicated that on a particular date in March 1968 he and a friend were off duty from doing guard duty and were sleeping in bunks in the back of a bunker.  He was awoken at approximately 1:30 to 2:00 in the morning by the sounds of the two soldiers on guard duty shouting "halt".  He took a rife from one of the soldiers and when the unknown person jumped into his bunker, the Veteran fired.  He was unaware that the semi-automatic rifle had been modified to be fully automatic, so the rifle when off several times.  Shortly thereafter, he realized the person was an American with bandages on his head.  He later learned the man had been taken to the 93rd Evac Hospital.  He was questioned about the shooting but no formal hearing or proceeding followed.  Because the soldier he shot had been an African American, other African American soldiers had threatened his life.  The Veteran talked to the Chaplain several times about the incident until the new, temporary Company Commander told him to stop talking about the incident or he would end up in Leavenworth.  He found out the incident had been changed from an accidental shooting.  (See hearing transcripts in May 2008 and May 2010).

The RO denied the Veteran's claim for PTSD on the basis that his alleged stressors could not be confirmed, and that he was not shown to have served in combat.  Unfortunately, the claims file reflects that further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal. 

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance." Id.  

In the February 2099 remand, the Board instructed that the Veteran's PTSD claim be readjudicated under the amended regulations, effective July 12, 2010, that governed service connection for PTSD.  The Board pointed out that these amended regulations were liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f), in part, as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3). 

Review of both the claims folder and electronic record reveals that the RO has not complied with the Board's remand directives to readjudicate the Veteran's claim in light of the amended regulations.  Instead the RO focused on adjudicating a claim for service connection for ischemic heart disease as a presumptive disease under Nehmer, supra. in a March 2012 rating, but did not adjudicate the PTSD claim, nor did it consider the heart disorder claim as secondary to PTSD.  Therefore, a remand in this case is required.  The Veteran's representative pointed out this failure to adjudicate these matters in an August 2012 brief.  Thus this matter must again be remanded to afford compliance with the prior remand directives.  The Board will again defer review of the claim for service connection for a heart disorder which is claimed as due to PTSD as that matter is inextricably intertwined with the PTSD claim. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice that includes information on how to substantiate all the elements of the claim for service connection for PTSD pursuant to 38 C.F.R. § 3.304(f)(3) effective July 12, 2010. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted.  

3.  After all such development has been completed, the RO or AMC should readjudicate the merits of the claim in light of the amended regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  If service connection for PTSD is granted, the RO should readjudicate the claim for service connection for a heart disorder claimed as secondary to PTSD. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


